DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US 20210073765 A1).
Regarding claim 1, Xu discloses:
1. A controlling method of an unattended retail store (paragraph 25 “without requiring a human operator”), comprising the steps:
	obtaining a shelf data and a stacking data on a shelf via a visual identification device (paragraph 33 cameras for stock taking, and see paragraph 24 goods can be stacked);
	determining whether to replenish goods based on the shelf data and the stacking data (paragraph 51, request replenishment); controlling the robot to place the goods onto the corresponding shelf when it is determined that replenishment is required (paragraph 28 automatic loader for replenishment, storage compartment can be shelf, page 20 claim 2 “robot for replenishing”).

Regarding claim 3, Xu discloses wherein further comprises the steps: adding the goods to a delivery queue of the robot of the corresponding shelf (paragraph 28 automatic loader captures good) before controlling the robot to enter the shopping area of the unattended retail store (paragraph 28 good in loader before moving to storage compartment); controlling the robot to adjust the goods on the basis of the delivery queue (paragraph 28 goods are placed in storage compartment).

Regarding claim 6, Xu discloses: determining whether there is any goods located in a non-shelf area in the shopping area of the unattended retail store via the visual identification device (paragraph 28 The automatic loader or simply loader may be operable to capture an object (e.g. goods) from a floor, paragraph 33 robot is machine vision enabled); controlling the robot to pick up the goods in the non-shelf area and placing them into the preset position when there is goods located in the non-shelf area (paragraph 28 floor to shelf).

Regarding claim 7,  Xu discloses: wherein the preset position is defined as the corresponding shelf of the goods; or the preset position is defined as a goods package station (paragraph 28 corresponding shelf).

Claims 10 and 11 are rejected for the same reasons as claim 1 and see [51], [63].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wurman (US 20140100769 A1).
Regarding claim 2, Xu fails to disclose and Wurman discloses wherein further comprises the steps: determining whether the surroundings of the unattended retail store has satisfied an expected condition that allows the goods to be adjusted before controlling the robot to enter a shopping area of the unattended retail store (paragraph 99 foot traffic constraints); controlling the robot to enter the shopping area of the unattended retail store to adjust the goods when the surroundings reach the expected condition (paragraph 99-100 restock limited based on time). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Xu by limiting .
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Calhoon (US 10552933 B1).
Regarding claims 4 and 5, Xu fails to disclose and Calhoon discloses:
determining whether there is any goods stacked in a wrong position based on the shelf data and the stacking data (column 18 43-63 placement doesn’t conform to planogram); controlling the robot to pick up the wrong stacked goods and placing them in a preset position when it is found that the goods are stacked in the wrong position (column 18 43-63 placed by actuator arm in compliance with planogram).
wherein the preset position is defined as the corresponding shelf of the goods; or the preset position is defined as a goods package station (column 18 46 corresponding shelf planogram).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Xu by repositioning items that are not in the correct position. The motivation for the combination is to ensure compliance with store planograms (column 2 8-9).

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ren (US 9996818 B1)
Regarding claim 8, Xu further discloses 
data via the visual identification device; obtaining a coordinate of the respective shelf and a coordinate of the robot on a retail store coordinate system (paragraph 24 the automatic organizer may be able to handle the goods in a 3D (three dimensional) volume, as inserting, raising lowering, pulling or even rotating a selected product according to a Cartesian coordinate system in a three-dimensional space.), and controlling the robot to move the goods onto the corresponding shelf based on the coordinates (paragraph 28 move to shelf, paragraph 24 movement based on three dimensions).

Xu fails to disclose: the visual identification device identifying coordinates based on a first three-dimensional image with depth information

However Ren discloses inventory based on coordinates from 3D depth sensing cameras (column 21 40-50). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Xu by using 3D cameras to track item. The motivation for the combination is tracking items within a facility (column 1 25-30).

Regarding claim 9, Xu further discloses obtaining second data photographing via the visual identification device provided by the robot (paragraph 28 robot is camera controlled); obtaining a location data of the goods on a robot coordinate system (paragraph 24 three dimensional coordinates), and controlling the robot to acquire the goods based on the location data (paragraph 24 automatic organizer picks goods).
Xu fails to disclose: the visual identification device identifying coordinates based on a three-dimensional image
However Ren discloses inventory based on coordinates from 3D depth sensing cameras (column 21 40-50). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Xu by using 3D cameras to track item. The motivation for the combination is tracking items within a facility (column 1 25-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakadai (US 20210287159 A1) discloses a robot for rearranging items. Hoshide (US 20210256461 A1) discloses a replenishment controller. He (US 20210174300 A1) discloses a system for automated replenishment. Hatayama (US 20210053233 A1) discloses replenishment enacted by a robot. Soto (US 20200339354 A1), Bogolea (US 20200074371 A1) and Bogolea (US 20200074371 A1) discloses cameras for detecting an inventory state of shelves. Bonner (US 20190389657 A1) discloses a robot for assisting shelf stocking. Cantrell (US 20190236530 A1) discloses inventorying using cameras. Nemati (US 20180322448 A1) discloses automated restocking. Tsao (US 20100249990 A1) discloses an automatic restocking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687